          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 1 of 35




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID LEE JACKSON,            :
                              :
                Plaintiff,    :               Case No.
          v.                  :
                              :
THE FEDERAL BUREAU OF         :
PRISONS, HUGH HURWITZ, J. RAY :               ELECTRONICALLY FILED
ORMOND, MICHAEL CARVAJAL,     :
and DAVID J. EBBERT,          :
                              :
                              :
                Defendants.   :
                              :

                               CIVIL COMPLAINT
        Plaintiff David Lee Jackson hereby respectfully complains as follows against

Defendants, the Federal Bureau of Prisons (“BOP”), Hugh Hurwitz in his official

capacity as Acting Director of BOP, J. Ray Ormond in his official capacity as

Regional Director of the Northeast Region of BOP, Michael Carvajal in his official

capacity as Assistant Director of Correctional Programs Division at the BOP, and

David J. Ebbert in his official capacity as Warden of the United States Penitentiary

at Lewisburg (“USP Lewisburg”).

                                INTRODUCTION
        1.    This lawsuit concerns the Defendants’ unconstitutional and inhumane

treatment of David Lee Jackson, a prisoner in BOP custody who suffers from

serious mental illness and is intellectually disabled. The complaint specifically


120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 2 of 35




relates to the Defendants’ repeated designation of Mr. Jackson to the Special

Management Unit (SMU), currently operated out of USP Lewisburg, where Mr.

Jackson twice has been confined in extreme isolation and deprived of adequate

mental health treatment to manage symptoms of his mental illness and of the

supports he needs in connection with his intellectual disability, and where his

condition deteriorated as a result of his confinement there.

        2.     Mr. Jackson has struggled with serious mental illness for much of his

life. BOP personnel diagnosed Mr. Jackson with paranoid schizophrenia and

depression with accompanying psychosis, and he has intermittently and

inconsistently been prescribed powerful antipsychotic medications to manage his

symptoms while in BOP custody. Mr. Jackson has an IQ at or below 70 and

limited adaptive functioning consistent with intellectual disability (formerly

referred to as mental retardation) that dates back to his childhood.1 He also suffers

from the effects of prolonged and repeated exposure to traumatic insults over the

course of his childhood. As discussed in further detail below, the interplay of Mr.

Jackson’s biology and background, combined with the restrictive conditions of

confinement and lack of adequate mental health care in the SMU, make him


1
        The American Association of Intellectual and Developmental Disabilities defines
intellectual disability as “a disability characterized by significant limitations in both intellectual
functioning and in adaptive behavior, which covers many everyday social and practical skills.
This disability originates before the age of 18.” See Exhibit 1, available at
www.aaidd.org/intellectual-disability/definition.

                                                  2
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 3 of 35




especially vulnerable to psychological deterioration in the Special Management

Unit (“SMU”) at USP Lewisburg.

        3.     In the SMU, where prisoners are placed under more restrictive

conditions of confinement than those of general population, Mr. Jackson was held

in a tiny cell (on average, eight by eleven feet in size) sometimes with another

inmate, for at least 23 hours a day.

        4.     Despite being aware of Mr. Jackson’s serious mental illness and

intellectual disability, and although formal BOP policies provide that men with

serious mental illness not be designated to SMU programs except in cases of

extraordinary security needs, since 20132 the BOP designated Mr. Jackson to the

USP Lewisburg SMU program twice for extensive periods, first in June 2015 and

again in January 2018.

        5.     In both instances, the BOP transferred Mr. Jackson as the result of a

non-violent disciplinary infraction.

        6.     Also in both instances, Mr. Jackson attempted to persuade decision-

makers that the SMU designations were not appropriate in light of his mental

2
        Mr. Jackson has been serving a life sentence without the possibility of parole since March
2013, when the U.S. Attorney for the Eastern District of Texas conceded it committed a Brady
violation in what was, at the time, a federal death penalty case. Mr. Jackson was originally
sentenced to death in that case in 2006 for his involvement, along with a co-defendant, in the
killing of another inmate while incarcerated at the U.S. Penitentiary in Beaumont, Texas. During
the course of his post-conviction proceeding, prosecutors turned over previously undisclosed
documents from Mr. Jackson’s BOP files showing Mr. Jackson had been diagnosed in 2005 with
paranoid schizophrenia while in BOP custody.

                                                3
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 4 of 35




health history and intellectual disability. During the course of both of these SMU

placements, Mr. Jackson repeatedly sought professional help from BOP personnel

to manage worsening symptoms of his mental illness that he experienced in the

SMU’s harsh, restrictive conditions of confinement. Mr. Jackson’s efforts were

met with a callous indifference to his mental health needs.

        7.    This lawsuit seeks to enjoin Defendants from designating Mr. Jackson

to the SMU program. Consistent with the requirements of the Eighth Amendment,

the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626, and BOP policies

related to treatment and care of inmates with mental illness, Mr. Jackson seeks

declaratory and injunctive relief prohibiting Defendants from designating him for

placement in the SMU program in light of his serious mental illness, intellectual

disability, and deteriorating mental health and physical condition.

                                 JURISDICTION
        8.    This Court has subject matter jurisdiction over the allegations

presented herein pursuant to 28 U.S.C. § 1331, in that the claim for injunctive

relief arises under the United States Constitution and federal statutes, including 5

U.S.C. § 702 which waives sovereign immunity for an action seeking relief other

than monetary damages against an agency. The request for declaratory relief is

based upon 28 U.S.C. § 2201, in that an actual controversy exists between




                                          4
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 5 of 35




Defendants and Mr. Jackson over their repeated placement of him in the SMU

program, in violation of rights guaranteed by the United States Constitution.

                                       VENUE
        9.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b),

because a substantial part of the acts or omissions that give rise to Mr. Jackson’s

claim occurred or will occur in Union County, Pennsylvania, in the Middle District

of Pennsylvania, where the SMU program is currently operated.

                                      PARTIES
        10.   The plaintiff, Mr. Jackson, is currently housed at the United States

Penitentiary at Pollock, Louisiana (“USP Pollock”).

        11.   Mr. Jackson has been diagnosed with serious mental illness, including

paranoid schizophrenia and depression.

        12.   Mr. Jackson is also intellectually disabled.

        13.   On two separate occasions, the BOP transferred Mr. Jackson into USP

Lewisburg and housed him in the SMU.

        14.   The care that Mr. Jackson received in the SMU program at USP

Lewisburg for his ongoing serious mental illness was constitutionally deficient and

otherwise failed to satisfy Defendants’ legal obligations to Mr. Jackson. Specific

facts about the lack of adequate care and his deteriorating condition are set forth

below.


                                           5
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 6 of 35




        15.   Defendant BOP is a federal law enforcement agency subdivision of

the United States Department of Justice (U.S. DOJ) and is responsible for the

administration of federal prisons, including USP Lewisburg. The BOP maintains

physical custody of Mr. Jackson.

        16.   The BOP is charged with establishing policies and regulations that are

safe, humane, and secure for all federal penitentiaries and other prison facilities.

        17.   Defendant Hugh Hurwitz (“Hurwitz”) is the Acting Director of the

BOP. He is sued herein in his official capacity.

        18.   As Acting Director, Hurwitz oversees the operation of 122 BOP

facilities, including USP Lewisburg which houses the SMU program where Mr.

Jackson was confined for two separate periods. Hurwitz’s duties also include

oversight and management of BOP staff and inmates.

        19.   Defendant J. Ray Ormond (“Ormond”) is the Regional Director for

the Northeast Region, of which USP Lewisburg is a part. He is sued herein in his

official capacity.

        20.   Ormond, according to BOP Program Statement 5217.02, reviews

referral packets for inmates designated to the SMU and determines whether

sufficient evidence exists to convene a hearing on an inmate’s referral. Following

a hearing, Ormond, in his official capacity as Regional Director, “considers

whether, based on the Hearing Administrator’s findings, the SMU referral is


                                           6
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 7 of 35




necessary to ensure the safety, security, or orderly operation of [BOP] facilities, or

protection of the public,” makes a recommendation as to the referral, and forwards

the recommendation to the Designation and Sentence Computation Center

(“DSCC”).

        21.   Defendant Michael Carvajal (“Carvajal”) is the current Assistant

Director of the Correctional Programs Division of the BOP. He is sued herein in

his official capacity.

        22.   As Assistant Director of the Correctional Programs Division,

Carvajal’s areas of responsibilities include designations and unit and case

management operations.

        23.   According to BOP Policy Statement 5217.02, Carvajal, in his official

capacity as Assistant Director of the Correctional Programs Division, makes the

final decision with the DSCC to approve an inmate’s designation to the SMU.

        24.   Defendant David J. Ebbert (“Ebbert”) is the current warden at USP

Lewisburg. He is sued herein in his official capacity.

        25.   According to BOP Policy Statement 5310.16, “Treatment and Care of

Inmates With Mental Illness,” as Warden, Ebbert is “responsible for the

appropriate management of mentally ill inmates in his/her institution.”         BOP

Policy Statement 5310.16 further states that the BOP “strives to avoid prolonged




                                          7
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 8 of 35




placement of inmates with serious mental illness in settings such as . . . the

[SMU].”

                           FACTUAL ALLEGATIONS

   Factual Allegations Pertaining To Bop’s Creation And Operation Of The
                       Special Management Unit (SMU)
        26.   The BOP created the SMU program to house male inmates

determined to have unique security and management concerns. Conditions of

confinement for men in a SMU are more restrictive than for those in general

population. The SMU program is governed by formal BOP policy memorialized in

BOP Program Statement 5217.02.

        27.   According to Program Statement 5217.02, designation to the SMU is

non-punitive, and is based on a determination that an inmate meets certain criteria

for the “greater management” needs purportedly met by the SMU, as specified in

the policy. Program Statement 5217.02 requires that mental health staff evaluate

inmates held in the SMU every 30 days.

        28.   Through the multi-step SMU program, inmates progress through

different levels until they “graduate” and are transferred to the general prison

population or another appropriate facility. Under Program Statement 5217.02,

each different level has associated with it an expected time frame for completion:

for Level 1, it is 6-8 months; for Level 2 it is 2-3 months; and for Level 3, it is 1-2

months. An inmate may remain at any given level for significantly longer than the

                                          8
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 9 of 35




expected completion time if BOP makes a determination that the inmate is not

ready to progress to the next level. Inmates who receive disciplinary violations at

any time in the SMU process can be sent back to Level 1 where they must begin

the program over again. Inmates can be in the SMU program for up to 24 months

before being designated as “SMU FAIL” status.

        29.   Inmates in the SMU must complete progressive milestones and are

afforded privileges depending on what level attain. Inmates in Levels 1 and 2

encounter extremely restrictive and isolating conditions of confinement. They

remain in their cells for 23 hours a day and by design have limited human contact.

        30.   An individual inmate’s progress through Level 1 is based on his

compliance with behavioral expectations. Progression through Level 2 is based on

the inmate demonstrating potential for positive “community” interaction.

Progression to Level 3 is based on the inmate’s ability to demonstrate actual

positive “community” interaction skills.

        31.   All of the inmates in the SMU are allowed only a maximum of 5

hours of recreation time each week, spent in cages approximately eight feet by

twenty feet. Frequently, inmates are permitted less or no recreation time.

     Factual allegations pertaining to BOP’s mental health care policies and
        provisions for inmates, including individuals placed in the SMU
        32.   BOP Program Statement 5310.16, “Treatment and Care of Inmates

with Mental Illness,” defines “serious mental illness” to include:

                                           9
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 10 of 35




               Schizophrenia Spectrum and Other Psychotic Disorders.
               Bipolar and Related Disorders.
               Major Depressive Disorders.

        33.    In addition, the BOP classifies the following diagnoses as serious

mental illnesses, especially if the condition is sufficiently severe, persistent, and

disabling:

               Anxiety Disorders
               Obsessive-Compulsive and Related Disorders.
               Trauma and Stressor-Related Disorders.
               Intellectual Disabilities and Autism Spectrum Disorders.
               Major Neurocognitive Disorders.
               Personality Disorders.

        34.    BOP Program Statement 5310.16 also purports to “strive to avoid

prolonged placement of inmates with serious mental illness in settings such as

Special Housing Units (SHU) and the Special Management Unit (SMU).”

        35.    The explicit purpose of Program Statement 5310.16 and the policies

therein is “to ensure that inmates with mental illness are identified and receive

treatment to assist their progress toward recovery, while reducing or eliminating

the frequency and severity of symptoms and associated negative outcomes of

mental illness.”

        36.    BOP also acknowledges that “[a]n inmate’s mental health symptoms

may contribute to institution rule infractions.”

        37.    The policy details different mental health care levels created by BOP

to determine the needs of each prisoner: Care1-MH indicates the individual has no

                                          10
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 11 of 35




significant mental health care needs; Care2-MH indicates the individual should

receive routine outpatient mental health care or crisis-oriented mental health care;

Care3-MH indicates the individual should receive enhanced outpatient mental

health care or residential mental health care; and          Care4-MH indicates the

individual receive inpatient psychiatric care.

        38.    In practice, BOP regularly downgrades inmates with serious mental

illness to Care1-MH status or keeps inmates known to suffer from serious mental

illness at Care1-MH.3

        39.    In BOP Program Statement 6340.04, “Psychiatric Services,” the BOP

expresses a commitment to providing “essential cost-effective, high quality, and

humane diagnostic and treatment services throughout … inmates’ incarceration.”

The required services include “[r]isk assessment for acts of self-harm or harm

towards others”; “[m]ental health screening of inmates suffering from symptoms or

behavioral disturbances indicate of possible mental illnesses or disorders”;

“[d]iagnosis and treatment of mild to moderate mental illnesses such as non-

psychotic major depression, anxiety disorders, or sleep disorders”; “[c]ontinuation

of psychiatric treatment initiated at other institutions or prior to incarceration”; and




3
       See Christie Thompson and Taylor Elizabeth Eldridge, No One to Talk You Down:
Inside Federal Prisons’ Dangerous Failure to Treat Inmates With Mental-Health Disorders,
Washington Post, Nov. 21, 2018, attached hereto as Exhibit 2.

                                          11
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 12 of 35




“[m]onitoring of inmates on psychiatric medications for side-effects and drug

interactions” among other services.

        40.       Despite these commitments, the BOP system has an acute shortage of

psychiatrists on staff to meet the needs of inmates, and falls well short of providing

the services required under Program Statement 6340.04.4

        41.       At the USP Lewisburg SMU, there is no psychiatrist on staff. Mental

health screening, diagnosis, and follow-up care at the USP Lewisburg SMU are

wholly inadequate.

        42.       The BOP’s policy for transferring individuals to the SMU,

memorialized in Program Statement 5310.16, states that “inmates referred for

extended placement in restrictive housing (i.e., SMU) must be reviewed by

Psychology Services staff to determine if mental health issues exist that preclude

placement in this setting.”

        43.       Program Statement 5310.16 acknowledges the substantial risk to an

individual’s mental health posed by extended placement in restrictive housing

settings such as the SMU program: “The Bureau recognizes that an inmate’s

mental health may deteriorate during a restrictive housing placement.” In light of

this recognition, the policy requires those in a restrictive housing setting receive “at

a minimum, face-to-face mental health contacts consistent with the type and

4
        See id.

                                            12
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 13 of 35




frequency indicated by the [individual’s] care level, to the extent feasible. These

contacts take place in a manner that protects an inmate’s privacy to the extent that

safety and security of staff are not comprised,” including “remov[al] [of SMU

inmates] from their cells for private or extended interviews with Psychology and

Psychiatry Services staff as a standard procedure.”

        44.    Moreover, among other explicit requirements, Program Statement

5217.02 indicates that in the SMU program, “[e]mergency mental health care is

always available either at the institution or from the community. In addition,

inmates with an identified need for routine and/or follow-up mental health services

will receive these services in accordance with the Program Statements Treatment

and Care of Inmates with Mental Illness and Psychiatric Services” (emphasis in

original).

        45.    Despite having policies in place that specify that inmates with serious

mental illness should not be placed in the SMU absent extraordinary security

needs, and that otherwise set out provisions to meet the needs of mentally ill

prisoners, Defendants have twice designated Mr. Jackson to the SMU after BOP

diagnosed him with a serious mental illness, where he was denied adequate mental

health care and where his serious mental illness worsened.




                                          13
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 14 of 35




      Factual Allegations Pertaining To BOP’s Awareness That Extended
    Confinement In Isolation Can Have A Devastating Effect On Mentally Ill
                         Inmates Such As Mr. Jackson
        46.    Solitary confinement refers to the practice of holding an individual in

a cell, alone or with a cellmate, for between 22 and 24 hours per day.

        47.    In solitary confinement inmates are isolated, unable to participate in

normal social interaction with others, and subjected to severe restrictions that have

an impact on every aspect of their lives.

        48.    Defendants are well aware of the serious detrimental effects of long-

term solitary confinement, and are aware that those with mental illness are

uniquely vulnerable to deterioration of their conditions in such settings. A 1999

study of “supermax” prisons conducted by the National Institute of Corrections and

the U.S. DOJ, of which BOP is a sub-agency, concluded:

               Insofar as possible, mentally ill inmates should be
               excluded from extended control facilities. Each inmate
               being considered for such a facility should have a mental
               health evaluation. Although some mentally ill offenders
               are assaultive and require control measures, much of the
               regime common to extended control facilities may be
               unnecessary, and even counterproductive, for this
               population.5

        49.    In response to an oversight hearing in the U.S. Senate that took place

in June 2012, an independent, comprehensive report was released to the BOP in

5
         Chase Riveland, Supermax Prisons: Overview and General Considerations, U.S.
Department of Justice National Institute of Corrections, 12 (January 1999),
https://s3.amazonaws.com/static.nicic.gov/Library/014937.pdf.

                                             14
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 15 of 35




December 2014, detailing BOP’s mismanagement of mental illness in restrictive

housing facilities, including at USP Lewisburg:

              x Many inmates in restrictive housing are receiving insufficient or

                 inappropriate mental health treatment;

              x Many inmates in restrictive housing should not be assigned to such a

                 facility due to their mental health conditions;

              x No protocol exists to identify men with mental illness who should be

                 kept out of restrictive housing; and

              x Individuals often receive a mental health diagnosis by medical

                 students or interns who are not trained in psychiatry, and once

                 diagnosed, they rarely receive follow-up reassessments or proper

                 medication.6

        50.      In November 2015, the District of Columbia Corrections Information

Council (“CIC”)7 released a report following an inspection of USP Lewisburg and

investigation into, among other things, mental health treatment at USP Lewisburg.

6
        See Kenneth McGinnis, et al., Federal Bureau of Prisons: Special Housing Unit Review
and Assessment, CAN Analysis & Solutions (December 2014),
https://www.bop.gov/resources/news/pdfs/CNA-SHUReportFinal_123014_2.pdf.
7
         The CIC is an independent monitoring agency established by the Revitalization Act of
1997. The mission of the CIC is to inspect, monitor, and report on the conditions of confinement
at facilities where D.C. residents are incarcerated, including BOP facilities. The CIC reports its
findings and recommendations to several officials and governmental bodies including the
Director of the BOP. The agency also releases reports on inspected facilities and issues an
annual report regarding general issues affecting conditions of confinement for incarcerated DC
residents.

                                               15
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 16 of 35




The CIC determined that the Psychology Services staff at USP Lewisburg was

unresponsive to individuals’ “‘mental health needs.’”              In the CIC’s study,

numerous men reported necessary mental health medication was discontinued;

many others reported that their requests to be evaluated by a mental health

professional went unanswered.8

        51.     In its 2016 “Report and Recommendations Concerning the Use of

Restrictive Housing,” U.S. DOJ recognized that “inmates with serious mental

illness (‘SMI’) should not be placed in restrictive housing” settings such as the

SMU.9 It recommended that all inmates placed in restrictive housing be screened

for signs of mental illness and that prisons implement policies and systems to

conduct repeated and varied reviews—including multiple times per day—to

determine whether inmates in solitary confinement are showing signs of mental

illness.10

        52.     For many years, therefore, Defendants have been on notice of the

risks associated with the SMU’s restrictive conditions of confinement for mentally

ill inmates like Mr. Jackson.



8
      Inspection Report: USP Lewisburg, District of Columbia Corrections Information
Council, 25 (November 5, 2015), attached hereto as Exhibit 3.
9
        Report and Recommendations Concerning the Use of Restrictive Housing, U.S.
Department of Justice, 99 (January 2016),
https://www.justice.gov/archives/dag/file/815551/download.
10
        Id. at 101.

                                            16
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 17 of 35




        53.    Defendants, moreover, have actual knowledge of Mr. Jackson’s

serious mental illness and deteriorating condition from a variety of sources,

including his medical records, his documentation of his attempts to obtain medical

attention for his condition, his former attorneys’ documented attempts to obtain

treatment from BOP for his condition, and BOP officials’ direct observation.

Defendants nonetheless demonstrated a sustained and deliberate indifference to

Mr. Jackson’s medical needs, including turning a blind eye to the detrimental

effects of SMU placement on his condition.

              Factual allegations relating specifically to David Jackson
        54.    David Jackson, BOP Register Number 13567-039, is currently fifty-

eight years old and incarcerated at USP Pollock. Mr. Jackson has been in BOP’s

custody continuously since 2005.

        55.    Mr. Jackson suffers from chronic and serious mental illness.    At

various points in his life, he has been diagnosed with psychotic and mood

disorders, including paranoid schizophrenia and Major Depressive Disorder.

Although his symptoms ebb and flow, Mr. Jackson experiences recurring episodes

that involve powerful mood swings, hallucinations, paranoia, racing thoughts, and

pressured speech patterns; the symptoms worsen when he is under psychological

stress such as that caused by restrictive conditions of confinement. He has, at




                                         17
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 18 of 35




times, been prescribed potent anti-psychotic medications that help him manage the

symptoms.

        56.    Mr. Jackson is also intellectually disabled. He was first diagnosed as

mentally retarded in grade school, and subsequently placed in special education

where he remained for the rest of his schooling. Even in a special education high

school in the early 1970s, he seldom tested above a second grade level. IQ tests

administered to him during his childhood indicated his scores were in the range

consistent with intellectual disability. The school system in Detroit, Michigan,

where he grew up, classified him as mentally retarded based in part on one of those

IQ tests, on which he scored a 67.        As a child, Mr. Jackson failed to meet

developmental milestones: as a second grader, for example, he struggled to dress

himself, and was unable to tie his own shoes. He also displayed significant deficits

in his adaptive behavior, or daily living skills, including in the domains of self-

care, communication, social-interpersonal skills, functional academic skills, and

self-direction. He was unable to read, write, or do simple math even as a teenager,

and as an adult was never able to hold a job.

        57.    During his childhood, Mr. Jackson was a victim of severe parental

neglect and exposed to extreme psychological trauma.          He endured years of

physical abuse at the hands of his father and witnessed his father viciously beating

his mother and siblings, before his nightmarish home environment led him to run


                                          18
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 19 of 35




away at the age of thirteen.      He developed an addiction to heroin and other

substances in his early teens as a means of coping with his traumatic experiences.

His exposure to neglect and trauma and chemical dependencies had significant

adverse long term consequences for his brain development, especially when

combined with his cognitive impairments and psychiatric vulnerabilities.

        58.    The interplay of Mr. Jackson’s serious mental illness, intellectual

disability, and trauma history has made living in BOP custody without adequate

support and medical care, including at the USP Lewisburg SMU, extremely

difficult. BOP’s willful indifference to Mr. Jackson’s medical needs have only

worsened his illness.

        59.    BOP designated and transferred Mr. Jackson to the SMU at USP

Lewisburg on two separate occasions.

        60.    Under the stress of the restrictive conditions there, the symptoms of

Mr. Jackson’s serious mental illness became acute and unbearable, and made his

already compromised ability to advocate for mental health care for himself all the

more insurmountable.

        61.    Consistent with Mr. Jackson’s medical history, Mr. Jackson suffered

from powerful mood swings and paranoia, complained of racing thoughts and

recurring nightmares, and displayed pressured speech while in the SMU at USP

Lewisburg.


                                          19
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 20 of 35




        62.    Consistent with Program Statement 5310.16’s acknowledgement that

“[a]n inmate’s mental health symptoms may contribute to institution rule

infractions,” BOP and its employees cited Mr. Jackson for violating institutional

rules. Mr. Jackson received disciplinary write-ups that served as a stated reason

for BOP’s repeated designation of Mr. Jackson to the SMU.

        63.    Given his diagnoses of schizophrenia and intellectual disability, Mr.

Jackson meets the criteria for having serious mental illness as defined in BOP

Program Statement 5310.16. According to BOP Program Statement 5310.16, BOP

“strive[s] to avoid prolonged placement of inmates with serious mental illness in

settings such as Special Housing Units (SHU) and the Special Management Unit

(SMU).” BOP claims that “[p]lacement of a seriously mentally ill inmate in the

ADX or a SMU will only occur if extraordinary security needs are identified that

cannot be managed elsewhere.”

        64.    Records from almost every BOP institution in which Mr. Jackson has

been incarcerated since 2005 show that the Defendants are aware that Mr. Jackson

meets the criteria for having serious mental illness.

        65.    In 2005, while at USP Beaumont, BOP psychiatrist Dr. Richard

Bouchat diagnosed Mr. Jackson with paranoid schizophrenia.




                                          20
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 21 of 35




        66.    At that time, BOP physicians already had prescribed Seroquel for Mr.

Jackson, a powerful antipsychotic medication used to treat schizophrenia, bipolar

disorder and depression, as well as Prozac, used to treat depression.

        67.    These medications were prescribed for Mr. Jackson while he was held

for an extended period in the Special Housing Unit (SHU), another form of

restrictive housing employed by BOP.

        68.    Dr. Bouchat described Mr. Jackson’s presentation:

               bizarre appearance with soap or shaving cream on his
               face, civil yet guarded and argumentative at
               times…restrictive (distrustful) facies, normal flow to
               speech, rambling flow of thoughts at times, admits to
               “voices” but refuses to elaborate, (+) persecutory
               paranoia, irritable…11

        69.    Dr. Bouchat also noted in the BOP record that, among other physical

vulnerabilities, Mr. Jackson had a long history of IV drug use. Several months later

while Mr. Jackson was still in the SHU, Dr. Bouchat prescribed Mr. Jackson

Fluoxetine, the generic version of Prozac, and described Mr. Jackson as delusional

and suffering from schizophrenia.12

        70.    At various other points while Mr. Jackson was in BOP’s custody,

BOP personnel acknowledged that Mr. Jackson suffers from a serious mental

illness in some form or another. A psychological record from FTC Oklahoma

11
        See Chronological Record of Medical Care, attached hereto as Exhibit 4.
12
        See Chronological Record of Medical Care , attached hereto as Exhibit 5.

                                              21
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 22 of 35




dated December 19, 2006 notes that “[a]vailable records indicate a diagnosis of

Depression. Information from Health Services indicates he is currently prescribed

Prozac and Risperdal,”13 the latter of which is prescribed for schizophrenia and

bipolar disorder and used to treat associated symptoms such as hallucinations,

delusions, disorganized thinking, and trouble speaking clearly.

        71.    During an intake screening for possible placement at ADX Florence a

couple of weeks later, the following appears in a record:

               Inmate Jackson reported the following: Outpatient:
               Treatment since at least 2004 with Seroquel and Prozac.
               Currently taking risperidone and Prozac.

               Comments:

               Inmate Jackson transferring from USP Beaumont where
               he was for lengthy writ. He was assessed for an initial
               Psychology Services Intake screening in R&D upon his
               arrival. Inmate Jackson has a history of receiving
               psychiatric tx and currently is diagnosed with Depression
               NOS. He has been taking medication at least since 2003
               at which time he may have been experiencing depression
               with accompanying psychosis.           Recently he was
               prescribed risperidone to replace his previous
               prescription for Seroquel (when it was removed from the
               BOP formulary). He is currently compliant with regimen
               of risperidone 2 mg and Prozac 40mg.14

        72.    Psychological records from the several years Mr. Jackson spent in the

Special Confinement Unit (SCU) at USP Terre Haute indicate Mr. Jackson had


13
        See December 19, 2006 FTC Oklahoma Record, attached hereto as Exhibit 6.
14
        See ADX Florence record, attached hereto as Exhibit 7.

                                              22
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 23 of 35




past diagnoses of schizophrenia and depression. During one of the staff rounds

there in 2010, it is noted that Mr. Jackson “requested that his prescription for

Prozac be restarted. He described feeling frustrated by the recent increase in noise

level on his unit and reported he has been experiencing ‘mood swings’…he was

encouraged to contact the pharmacy.”15

        73.    After being resentenced to a term of life without the possibility of

parole in the Eastern District of Texas in March 2013, Mr. Jackson was transferred

from USP Terre Haute SCU to USP Hazelton where he was housed with the

general population.       Within four months of arriving there, Mr. Jackson was

designated to the SHU where he was held in solitary confinement for more than

nine months. During his final month in the SHU, a member of USP Hazelton’s

psychological staff assessed Mr. Jackson in response to a complaint from him

about his deteriorating mental health.              The BOP staff member failed to

acknowledge Mr. Jackson’s previous diagnosis of schizophrenia, but nonetheless

concluded he suffered from a Major Depressive Disorder that was chronic,

recurrent, and not improving:

               Inmate Jackson has a history of depression. He was
               reportedly    treated    with    psychopharmacological
               intervention (Prozac) and considered to be in remission.
               Inmate Jackson endorsed or displayed the following
               symptoms:

15
        See Terre Haute Record, attached hereto as Exhibit 8.

                                               23
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 24 of 35




               Insomnia (2 hrs of sleep per night), poor concentration,
               sadness/depressed mood for more than 2 weeks, weight
               loss, decrease in appetite, helplessness. He denied
               suicidal ideation at this time. Based on contacts with the
               inmate, a review of available documentation and clinical
               interview on this date, inmate Jackson is diagnosed with
               Major Depressive Disorder, recurrent, moderate …
               Based on the assessment by psych services the pt will be
               restarted on medication.

               Assessment: Axis I: Major Depressive Disorder:
               Recurrent Episode: Moderate, F33.1-Current, Chronic,
               Not improved/Same.16

        74.    In June 2015, the BOP transferred Mr. Jackson from USP Hazelton to

the USP Lewisburg SMU. An intra system transfer record dated June 19, 2015,

generated just days prior to Mr. Jackson’s arrival at the USP Lewisburg for his first

stint at the SMU noted he suffered from Major Depressive Disorder that was

chronic, recurrent, and not improving.

        75.    Mr. Jackson appealed the SMU designation to the National Inmate

Appeals Administrator in the BOP Central Office in Washington D.C. Mr. Jackson

submitted a letter detailing the reasons he was a poor candidate for the SMU

program, including his previous mental health diagnoses, the recurring symptoms

of his mental illness, the decompensation he experienced in the SHU at USP

Hazelton, his intellectual disability, and the lack of supports and treatment that

would make it difficult for him to survive the SMU program without irreparable


16
        See USP Hazelton Record, attached hereto as Exhibit 9.

                                              24
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 25 of 35




harm.17 Mr. Jackson received no response at all from the BOP Central Office. The

BOP transferred Mr. Jackson to the SMU on June 22, 2015.

        76.    While in the SMU between June 2015 and November 2016, Mr.

Jackson made repeated attempts to obtain medical care for his worsening mental

health symptoms, to no avail. On August 4, 2015, Mr. Jackson wrote a letter

stating:

               Dear PA my conditions of depression has worsen I need
               to see a doctor

               Dear PA I have a severe case of mental depression and
               was on prozac when I arrived June 22, 2015. Since then
               my medication has been cancel and my depression has
               worsen. Could you please get me in to see the doctor so
               that my prescription can be reorder. Thank you. David L.
               Jackson, 1356703918

        77.    Five days later, Mr. Jackson wrote again, this time addressing the

letter to a doctor:

               Dear Doctor,

               I’m currently taking Prosac [sic] for my depression. I
               have been sending cop-out requesting to see you as I
               have schizophrenia which has been flairing up more and
               more I would like to please get back on my Risperdal or
               whatever treatment you feel will help I mention
               Risperdal because this is the last treatment I was on. You
               can check my medical records for verification 2009.
               Please get back to me. Thank you. David Lee Jackson
               13567039

17
        See SMU Designation Central Office Appeal Letter, attached hereto as Exhibit 10.
18
        See August 4, 2015 Letter from DLJ to PA, attached hereto as Exhibit 11.

                                              25
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 26 of 35




               I also have irritable bowel syndrome. I have been having
               stool movements 5 to 7x a day I’ve tried stomach relief
               products from the canteens here and hazelton. But my
               problem is still adverse. I have been having this problem
               about 2 months now.19

        78.    A note at the bottom of page contains the sole documented response to

Mr. Jackson’s plea for help: “1) You do not have schizophrenia. 2) Also the

Fluoxetine may be causing your abdominal symptoms. Please stop the Prozac.”20

        79.    On December 3, 2015, after Mr. Jackson again reached out for help,

records indicate he was re-routed by BOP staff back into the agency’s protocol for

obtaining basic mental health care, a byzantine process that is all the more difficult

for Mr. Jackson to navigate due to his intellectual disability:

               Responded to inmate Jackson’s cop-out in which he
               requested consultation with a psychiatrist for his
               ‘ongoing depression and schizophrenia.’        He also
               reported his ‘depression has gotten worser,’ but did not
               identify specific symptoms, and inquired about a proper
               medication regimen. Inmate Jackson was advised that
               Health Services addresses all medication requests. He
               was also informed that interventions addressing adaptive
               coping strategies are available in addition to SMU
               Psychology Programming. He was encouraged to submit
               another cop-out or address his concerns during rounds
               with the psychologists and unit’s assigned treatment
               specialist.21



19
        See August 9, 2015 Letter from DLJ to Doctor, attached hereto as Exhibit 12.
20
        Id.
21
        See December 3, 2015 Response to DLJ, attached hereto as Exhibit 13.

                                              26
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 27 of 35




        80.    Mr. Jackson was transferred from the SMU to USP McCreary on

December 22, 2016.

        81.    On September 5, 2017, while at USP McCreary, BOP designated Mr.

Jackson for placement in the SHU for six months.

        82.    After being placed in the SHU following one of the above-noted non-

violent infractions, BOP transferred him for a second time to the USP Lewisburg

SMU.

        83.    Once again, Mr. Jackson, with the assistance of counsel, sought to

inform critical BOP decision-makers about his mental health history and

intellectual disability in an effort to persuade them that Mr. Jackson’s mental

health would continue to deteriorate in the SMU and that he would not receive

necessary medical care and support in the SMU setting.

        84.    On January 3, 2018, Mr. Jackson’s prior counsel submitted a letter to

the Disciplinary Hearing Officer (DHO) for the Mid-Atlantic Region of BOP,

copying the Regional Director for the Mid-Atlantic Region of BOP, both of whom

had the authority to deny USP McCreary’s request to place Mr. Jackson in the

SMU.22 The letter described Mr. Jackson’s documented mental illnesses and

intellectual disability, notified the letter’s recipients of the decompensation Mr.




22
        See January 3, 2018 Letter to DHO and Regional Director, attached hereto as Exhibit 14.

                                              27
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 28 of 35




Jackson had experienced during his previous SHU and SMU placements, and

concluded with the following:

               I am concerned that BOP will relegate Mr. Jackson for
               the rest of his life to a cycle of recurring lengthy SHU
               and SMU placements every time he is written up for a
               disciplinary infraction, making it virtually impossible for
               him to ever recover from his serious mental illness and
               adjust to life in general population, as the language of PS
               5310.16 envisions. I write today with the sincere hope
               that you can interrupt the cycle now before it sets in, see
               that Mr. Jackson is provided with the life supports,
               programming, and mental health treatment he needs, and
               allow him a chance to get back on track toward
               successful reintegration in general population rather than
               sending him to the SMU at this time.23

        85.    Neither Mr. Jackson nor his prior counsel received a response to the

letter. At his January 11, 2018 video-conferenced disciplinary proceeding on the

SMU referral designation, Mr. Jackson submitted documentary evidence to the

presiding officer—the same DHO who received prior counsel’s letter—including

the BOP records containing Dr. Bouchat’s diagnoses and clinical observations, and

additional information about the medications he had been prescribed in BOP

custody.24 Mr. Jackson was nonetheless designated again to the USP Lewisburg

SMU, where he has been held since March 12, 2018.




23
        Id.
24
        See January 11, 2018 DHO record noting DLJ submitted documentary evidence, attached
hereto as Exhibit 15.

                                            28
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 29 of 35




        86.    Despite Defendants’ awareness of Mr. Jackson’s mental status, and

despite having policies that purport to make a commitment to finding and

considering alternatives to SMU designation for individuals like Mr. Jackson, his

mental health continued to deteriorate while in the SMU program. The restrictive

conditions of confinement in the SMU—and the lack of adequate supports or

mental health care available to Mr. Jackson there—exacerbated the symptoms of

his mental illness. Under the stress of these conditions, Mr. Jackson suffered from

paranoia, powerful mood swings, racing thoughts and recurring nightmares, and

pressured speech, among other symptoms.

        87.    BOP Program Statement 5310.16 memorializes the classification

system and associated mental health services and provisions for inmates, and has a

significant impact on services the inmates receive. Yet, as has been documented

elsewhere, BOP personnel routinely ignore this policy in classifying the mental

health care levels of men in the SMU.25 This has been Mr. Jackson’s experience:

although he has been diagnosed repeatedly with serious mental illness and

informed Defendants of his mental illness, intellectual disability, trauma history

and decompensation, he continues to be classified as CARE1-MH in the SMU,

meaning BOP sees him as having no significant mental health needs.




25
        See Exhibit 1.

                                        29
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 30 of 35




        88.      As a result of the SMU’s CARE1-MH designation, Mr. Jackson was

never removed from his cell for the private mental health counseling sessions

available to CARE2-MH inmates. Instead, the only sessions conducted by BOP’s

Psychology staff are through Mr. Jackson’s cell door in the immediate presence of

a correctional officer and at times, his cellmate, and within an earshot of other men

housed nearby. Although he is desperate for treatment, Mr. Jackson was not

comfortable discussing private, confidential medical issues publicly for fear of

ridicule, discrimination, and possibly violent repercussions.

        89.      Evaluations by the psychology staff at SMU consisted of little more

than “observations” made of Mr. Jackson through his cell door and a limited

number of questions about his day.

        90.      As a result of the SMU’s approach to medical care for inmates

classified as CARE1-MH, the BOP and its employees cornered Mr. Jackson into

remaining silent. Because Mr. Jackson declined to discuss his severe mental health

issues publicly, BOP’s staff recorded Mr. Jackson as having no mental health

issues at all.

        91.      In addition to these cursory sessions, the so-called “treatment” Mr.

Jackson received in the SMU consisted of the prison staff passing out coloring




                                           30
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 31 of 35




books and puzzles, an inadequate substitute for the meaningful mental health care

and supports he needs.26

        92.    BOP Program Statement 6340.04, “Psychiatric Services,” expresses

the BOP’s commitment to providing “essential cost-effective, high quality, and

humane diagnostic and treatment services throughout … inmates’ incarceration,”

but there is no psychiatrist at the SMU at USP Lewisburg. Mr. Jackson’s previous

attempts to obtain even a tele-psychiatry consultation, during which he interacts

with a psychiatrist who appears on a video screen—an inadequate substitute for in-

person psychiatric care—have been rebuffed, as noted earlier.

        93.    BOP Program Statement 6340.04 also expresses a commitment to the

“[c]ontinuation of psychiatric treatment initiated at other institutions or prior to

incarceration”, but there has been no continuation of such treatment for Mr.

Jackson. On the contrary, psychology staff at the SMU have denied him access to

previously prescribed mental health medication.

        94.    Mr. Jackson has attempted to submit cop-outs, medical requests, and

grievances to gain access to more meaningful mental health treatment but his

requests have repeatedly been denied.

        95.    Mr. Jackson’s serious mental illness, intellectual disability, and his

trauma history and associated substance addiction have all been known to the

26
        See Exhibit 16.

                                          31
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 32 of 35




Defendants and should have provided an ample basis for precluding him from

being designated to the SMU. Yet, he has been placed there twice within a span of

three years. The restrictive conditions there, combined with the aforementioned

lack of meaningful mental health care or supports for him have subjected him to

unconscionable and unnecessary pain and suffering, and have caused his mental

health to deteriorate significantly.

                               CLAIM FOR RELIEF

     Defendants’ Repeated Designation of Mr. Jackson to USP Lewisburg’s
    Special Management Unit (SMU) Violated the Eighth Amendment to the
                         United States Constitution
        96.    Mr. Jackson incorporates by reference the forgoing paragraphs of this

Complaint into this Section.

        97.    The Eighth Amendment prohibits cruel and unusual punishment.

        98.    Defendants’ repeated designation of Mr. Jackson, who suffers from

serious mental illness and intellectual disability, to the SMU program violated his

Eighth Amendment rights.

        99.    Defendants’ policies, practices, and procedures in connection with

their designation of Mr. Jackson to the SMU program systematically violated his

Eighth Amendment rights.

        100. Such policies, practices and procedures include, without limitation:




                                          32
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 33 of 35




              x Confinement of Mr. Jackson, who suffers from serious mental illness

                 and intellectual disability, in the SMU for conduct directly attributable

                 to his mental illness;

              x A disciplinary system that does not consider Mr. Jackson’s serious

                 mental illness and the impact of isolation in assessing whether to

                 sanction him or, if so, the nature of the sanction;

              x Failure to provide minimally adequate psychiatric and psychological

                 services to Mr. Jackson, who has been diagnosed with serious mental

                 illness, while in the SMU, resulting in unnecessary pain and suffering;

              x Refusal to consistently provide prescribed medications for treatment

                 of Mr. Jackson’s psychiatric conditions;

              x Maintenance of conditions in the SMU that exacerbate Mr. Jackson’s

                 serious mental illness, including near-constant isolation with little if

                 any human contact; and;

              x Failure to make available, maintain, and utilize adequate therapeutic

                 alternatives to the SMU for Mr. Jackson.

        101. Defendants know or are deliberately indifferent to the fact that Mr.

Jackson suffers from serious mental illness and intellectual disability, and despite

his condition, Defendants have placed him in the SMU for extensive periods.




                                              33
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 34 of 35




        102. Defendants know or are deliberately indifferent to the fact that

confinement in the SMU creates a substantial risk that the mental health of Mr.

Jackson, who suffers from serious mental illness and is intellectually disabled, will

deteriorate.

        103. Defendants have acted, or failed to act, with deliberate indifference to

Mr. Jackson’s health and safety, despite being aware of his serious mental illness

and intellectual disability.

        104. As a direct and proximate result of their acts and omissions, Mr.

Jackson’s Eighth Amendment rights have been violated, are being violated, and

will continue to be violated.

                                PRAYER FOR RELIEF
        Plaintiff David Jackson therefore respectfully requests that this Court grant

the following relief:

        105. Exercise jurisdiction over this action;

        106. Issue appropriate declaratory and injunctive relief to stop the

constitutional violations described above and to ensure that Mr. Jackson is not

designated and/or transferred to the SMU program at USP Lewisburg;

        107. Award reasonable attorneys’ fees, litigation expenses, and costs

pursuant to 42 U.S.C. § 1988;

        108. Grant such other relief as this Court deems just and proper.


                                          34
120731966_3
          Case 4:19-cv-00287-MWB Document 1 Filed 02/21/19 Page 35 of 35




                                      Respectfully submitted,


                                      /s/ Claire Blewitt Ghormoz
                                      Claire Blewitt Ghormoz
                                      (PA Id. No. 320816)
                                      DILWORTH PAXSON LLP
                                      1500 Market Street, Suite 3500E
                                      Philadelphia, PA 19102
                                      (215) 575-7000 - telephone
                                      (215) 575-7200 – facsimile

                                      Attorneys for Plaintiff, David Lee Jackson
Dated: February 19, 2019




                                        35
120731966_3
